                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

SIDNEY J.D. LESLIE,                )
                                   )
           Plaintiff,              )
                                   )
v.                                 )                    Case No. CIV-19-821-R
                                   )
UNKNOWN OWNERS OF GEO/LCF, et al., )
                                   )
           Defendant.              )

                                            ORDER
      Plaintiff Sidney J.D. Leslie, appearing pro so and in forma pauperis, filed this action

seeking relief pursuant to 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b)(1)(B)

and (C), the matter was referred to United States Magistrate Judge Shon T. Erwin for

preliminary review. On October 8, 2019, Judge Erwin issued his Report and

Recommendation. Doc. No. 11. Therein Judge Erwin recommends that the matter be

dismissed upon screening pursuant to 28 U.S.C. § 1915A(a) and (b). The matter is currently

before the Court on Petitioner’s timely objection, Doc. No. 12, which gives rise to the

Court’s obligation to undertake a de novo review of those portions of the Report and

Recommendation to which Petitioner makes specific objection. Cognizant of its obligation

and granting Plaintiff’s filing the liberal construction mandated by Haines v. Kerner, 404

U.S. 519 (1972), the Court enters judgment in favor of the Defendants.

      Plaintiff alleges that, because legal documents vanished or were lost while making

their way through the prison’s mail delivery system, Defendants are liable for violation of

Plaintiff’s First Amendment rights of free speech and access to courts, as well as his

Fourteenth Amendment rights of due process and access to courts. For these alleged

                                                1
violations, Plaintiff sued the unknown owners of GEO Group, Inc., (GEO) a private entity

that owns Lawton Correctional Facility (LCF), where Plaintiff is currently incarcerated.

He also sued LCF Warden R.C. Smith and Oklahoma Department of Corrections Director

Mark Knutson in their individual and official capacities. Plaintiff seeks monetary,

injunctive, and declaratory relief, in addition to nominal, and punitive damages.

       Judge Erwin construes Plaintiff’s claims as against LCF, GEO, their unknown

owners, Warden Smith, and Director Knutson. He first recommends that Plaintiff’s claims

against LCF be dismissed because LCF is a prison facility with no separate legal identity

from GEO. As to GEO and the unknown owners, Judge Erwin recommends dismissal

because Plaintiff has failed to state a claim upon which relief may be granted. Judge Erwin

further recommends that the official capacity claims against Defendant Smith should be

dismissed because Smith is a Warden for a private prison and thus has no official capacity

under § 1983. As to the official capacity claims against Defendant Knutson, Judge Erwin

recommends dismissal because any suit against Knutson as a state official in his official

capacity is a suit against the state, and the State of Oklahoma has not waived its immunity

from suit. Finally, Judge Erwin recommends that the individual capacity claims against

Defendants Smith and Knutson be dismissed for failure to state a claim upon which relief

may be granted.

       As a preliminary issue, it appears that Plaintiff has exhausted his available

administrative remedies. In his Report, Judge Erwin did not address the issue because he

was unable to determine whether Plaintiff had in fact exhausted his administrative

remedies. But in his Complaint, Plaintiff attached proof of his exhaustion. In his first


                                                2
exhibit, Plaintiff provides the Court with his inmate grievance petitions and proof of LCF’s

denial. See Doc. No. 1, Ex. 1. The Court is satisfied with Plaintiff’s showing. Thus, his

action is not barred for failure to exhaust his available administration remedies.

       Before recording his objections, Plaintiff asserts that he never intended to sue LCF

and GEO as entities, but only the individual owners of LCF and GEO. Upon review, it

appears that Plaintiff is correct; his Complaint identifies the owners of LCF and GEO as

defendants, not the entities themselves. See Doc. No. 12, pp. 1, 5. Accordingly, the Court

declines to adopt Judge Erwin’s Report and Recommendation as it relates to any claims

construed against LCF and GEO as entities.

       In his first objection, Plaintiff asserts that Judge Erwin fails to include all the

relevant facts from the Complaint in the background section of his Report and

Recommendation. Doc. No. 12, p. 3. This is not an appropriate basis for objection. In any

event, the Court is required to review Plaintiff’s action de novo and has access to Plaintiff’s

Complaint from which to evaluate whether a proper claim has been stated.

       In his second objection, Plaintiff argues that the standard of review described in the

Report and Recommendation was misapplied because Judge Erwin misconstrued his

claims as being only against LCF, and that the Judge inserted a claim challenging the

efficacy of the grievance process that Plaintiff did not intend to plead. Doc. No. 12, pp. 3–

4. First, the Report and Recommendation does not construe Plaintiff’s claims as only

against LCF. However, as noted previously, the Court will not adopt the Report’s

determination of claims allegedly asserted against LCF because LCF is not a Defendant in

this case. Second, as it appears that Plaintiff never intended to plead a claim challenging


                                                  3
the efficacy of the grievance process, the Court declines to adopt that portion of the Report

and Recommendation.

       Plaintiff further argues that in addition to the Report’s background section

mentioned in his first objection, the rest of the Report and Recommendation fails to include

relevant facts from the Complaint and is therefore deficient. Doc. No. 12, pp. 4–5. Again,

this is not an appropriate basis for objection. To the extent the allegation is true, the Court

reviews Plaintiff’s claims de novo.

       In his third objection, Plaintiff again objects to the Report’s determination of claims

against LCF and GEO as entities. Doc. No. 12, pp. 5–6. This issue has been dealt with

above; the Court need not address it here.

       Plaintiff further argues that Judge Erwin’s recommendation that the claims against

the unknown owners of LCF and GEO should be dismissed for failure to state a claim is

unfounded. Doc. No. 12, p. 6. In the Report, Judge Erwin recommends that Plaintiff’s claim

against the owners under § 1983 should be dismissed because Plaintiff did not make factual

allegations demonstrating an official policy or custom that was enacted or maintained with

deliberate indifference to an almost inevitable violation of federal rights. Doc. No. 11, p. 5

(citing Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 7769–71 (10th Cir

2013)). In objecting, Plaintiff describes the custom for handling prison mail and asserts

that a proper claim has been stated because this custom leads to the loss of mail, hindering

and obstructing a prisoner’s access to the courts. But Plaintiff did not identify this custom

in his Complaint.

       What’s more, the standard applied by Judge Erwin in his Report and argued by


                                                  4
Plaintiff in objection is relevant only if Plaintiff’s claim were against LCF and GEO as

entities. See Dubbs v. Head Start, Inc., 336 F.3d 1194, 1215–17 (10th Cir.2003) (holding

that a private entity can be held liable under § 1983 for municipal liability only if it had a

policy that was the direct cause or moving force behind the constitutional violations); see

also Smedley v. Corrections Corporation of America, 175 F. App’x 943, 946 (10th Cir.

Dec. 20, 2005) (unpublished) (“[I]n order to hold [Corrections Corporation of America, the

owner of private prisons] liable for the alleged tortious acts of its agents, [the inmate

plaintiff] must show that [the company] directly caused the constitutional violation by

instituting an official municipal policy of some nature, that was the direct cause or moving

force behind the constitutional violation[s]” (citations and internal quotation marks

omitted)). Plaintiff has made it clear in his objection that he never intended to sue LCF or

GEO as an entity. See Doc. No. 12, p. 5. Therefore, this standard does not apply here.

       Since Plaintiff’s § 1983 claim is instead against individual Defendants—here, the

individual owners of LCF and GEO, Warden Smith, and Director Knutson—he needed to

plead facts concerning the individual Defendants’ personal involvement in violating the

constitution, causation, and state of mind. See Schneider, 717 F.3d at 767–769. Plaintiff

has failed to plead any of these elements. His claim is therefore subject to dismissal.

       In his fourth objection, Plaintiff repeats objections already made. In his fifth

objection, Plaintiff objects to a portion of Judge Erwin’s recommendation concerning the

official capacity claims against Defendants Smith and Knutson. First, Judge Erwin

recommends that the official capacity claims against Defendant Smith be dismissed as

improperly raised. Defendant Smith cannot be sued in his official capacity because he has


                                                 5
no official capacity under § 1983—he is a Warden for a private prison, not a state actor.

See Jones v. Barry, 33 F. App’x 967, 971 n.5 (10th Cir. 2012). Plaintiff does not object to

this recommendation and the Court agrees, the claims against Defendant Warden in his

official capacity were improperly raised and are subject to dismissal. Plaintiff then

concedes that Defendant Knutson, as a state employee, cannot be sued in his official

capacity for monetary damages because the State of Oklahoma has not waived its Eleventh

Amendment immunity. Plaintiff does, however, object to Judge Erwin’s recommendation

that the Court dismiss Plaintiff’s official capacity claims for injunctive and declaratory

relief against Defendant Knutson for failure to state a claim upon which relief may be

granted. He contends that Judge Erwin provides no explanation for this recommendation

of dismissal. Plaintiff is incorrect. Judge Erwin discusses at length Plaintiff’s failure to

state a claim. See Doc. No. 11, pp. 8–10.

       Ultimately, the Court adopts Judge Erwin’s recommendation to dismiss Plaintiff’s

claims against Defendants Smith and Knutson for declaratory judgment and injunctive

relief, in addition to Plaintiff’s claims against the two in their individual capacities, for

failure to state a claim. In doing so, the Court must clarify the appropriate standard used to

evaluate Plaintiff’s claims. Judge Erwin asserts that to state a claim for liability against the

individual Defendants, a plaintiff must demonstrate “that any defendant: (1) promulgated,

created, implemented, or possessed responsibility for the continued operation of a policy

that (2) caused the complained of constitutional harm and (3) acted with the state of mind

required to establish the alleged constitutional deprivation.” See Doc. 11, p. 8 (citing Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010)). The Tenth Circuit has made clear


                                                   6
that in Ashcroft v. Iqbal, 556 U.S. 662 (2009) the Supreme Court “articulated a stricter

liability standard for th[e] first element of personal involvement.” Schneider v. City of

Grand Junction Police Dep’t, 717 F.3d 760, 768 (10th Cir. 2013). Accordingly, to satisfy

the first element, “a plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Id. (citing Iqbal, 556

U.S. at 676). Plaintiff has not pleaded any facts relating to any of the Defendants’ individual

actions. Nor has he pleaded facts relating to causation or the Defendants’ state of mind.

Therefore, in accordance with Judge Erwin’s ultimate recommendation, Plaintiff’s claims

against Defendants Smith and Knutson for injunctive and declaratory relief, along with

Plaintiff’s individual capacity claims against those Defendants, must be dismissed for

failure to state a claim.

       Finally, in his sixth, seventh, and eighth objections, Plaintiff repeats objections

already made and addressed above. The Court need not address these objections twice.

       The Court has conducted its de novo review of the Report and Recommendation and

Plaintiff’s objection thereto. Having done so, Judge Erwin’s Report and Recommendation

is adopted to the extent it is consistent with this order. Plaintiff’s claims against the owners

of LCF and GEO, Warden Smith, and Director Knutson are dismissed. Judgment shall be

entered in favor of the Defendants.

       IT IS SO ORDERED this 3rd day of December 2019.




                                                   7
